CHRIS DANIEL
                                 HARRIS COUNTY DISTRICT CLERK
                                    CIVIL/FAMILY POST TRIAL

                                          DATE: September 30, 2015
                                                                                              FILED IN
                                               14th
FOURTEENTH COURT OF APPEALS INFORMATION SHEET BY    COURT
                                                 TRIAL    OF APPEALS
                                                        COURT
                                                  HOUSTON, TEXAS
CLERK
                                                                            10/2/2015 11:27:58 AM
                                                                            CHRISTOPHER
Note to trial court clerk: You are expected to file the clerk’s record by the               A. PRINE
                                                                              original due date.  If
                                                                                     Clerk
you cannot, you should advise the Clerk of the Fourteenth Court of Appeals immediately in
writing, stating the reason and the date by which the record will be filed. Generally speaking,
for good cause shown, the Court will grant no more than two extensions from the original due
date, each extension not to exceed 30 days.

                  Appellate Case Number-14-15-00737-CV
       Trial Court Case Number: 2013-77301 ___________________________________
       Trial Court Number 152ND               District Court
______________________________________________________________________________
                                    Information from Trial Court Clerk
         The clerk’s record will be completed and filed with the appellate court clerk by the
         original due date, subject to payment arrangements being made.

 X       The clerk’s record will not be filed by the original due date. (Please state reasons bel ow)
         Reason(s) See below; Appellant filed notice of appeal as a pro se litigant, therefore
         advanced payment is required before the clerks record is fully prepared; a request
         for advanced payment in the amount of $70.00 has been sent to the pro se appellan t;
         pending;

         I believe I can file the clerk’s record by _____, and I request days extension.

  X _ Appellant has not made payment arrangements.
    _ Appellant has been notified that the clerk’s record is ready.
      Appellant has made payment arrangements.

                                                                      CHRIS DANIEL,
                                                                      CLERK DISTRICT COURT,
                                                                      HARRIS COUNTY, TEXAS


                                                                      BY: /s/ PHYLLIS WASHINGTON
                                                                              PHYLLIS WASHINGTON, DEPUTY




District Clerk’s LetterOnReceipt NOAatt.wpd
                                                    September 29, 2015

Sylan Chang, Pro Se
7710 Cherry Park #604
Houston, Tx 77095

                                                          Sent Via: US Mail Only

Re: Cause 2013-77301; Sylan Chang., v Discover Bank In the 152 nd Judicial District Court of Harris County,
Texas;

Dear Pro Se Chang;

We have received your notice of appeal in the above referenced case. We are informing you in order for us to prepare,
certify and timely file the clerk’s record with the appellate court that you must be in accordance with rule (35.3) of the
Texas Rules of Appellate Procedure which states:

(a) (2) The party responsible for paying for the preparation of the clerk’s record has paid the clerk’s fee, has made
    satisfactory arrangements with the clerk to pay the fee, or is entitled to appeal without paying the fee.

The estimated cost of the clerk’s record is $ 81.00 are requesting a deposit/payment of $70.00 before proceeding in
preparing the clerk’s record.
You may remit your payment in the form of a money order or cashier’s check, payable to Chris Daniel, District C lerk by
mailing to: Chris Daniel, District Clerk
                      Attn: Civil / Family Post Trial
                      Rm 250 2 nd Floor
                      P.O. Box 4651
                      Houston, TX 77210-4651

                                                          CHRIS DANIEL,
                                                          CLERK DISTRICT COURT,
                                                          HARRIS COUNTY, TEXAS

                                                       BY:   /s/ PHYLLIS WASHINGTON
                                                                 PHYLLIS WASHINGTON, DEPUTY